DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 07/26/2022s.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8, and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 in view of claim 14 of U.S. Patent No. 10026408. 
Regarding claim 8: claim 12 of US 10026408 teaches most of claimed limitations recited in claim 8 of the current application except the concept of receiving and utilizing “L auxiliary signals” in decoding process.
Claim 14 of the same patent provide the steps of receiving and utilizing “L auxiliary signals” in combination with the recite “M downmix signals and matrix elements of reconstruction matrix” to decoding audio scene.
	It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify claim 12 in view of claim 14 to utilize all “L auxiliary signals”, “M downmix signals”, and “matrix elements of the reconstruction matrix” to generate “N audio signals/audio objects” in decoding process. The motivation is to generate a decoded “N audio signals” for a higher quality  audio playback of an audio scene.
Regarding claims 13-14: these claims are the corresponding non-transitory computer-readable medium and computing apparatus of the method claim 8. Therefore, the decoding method disclosed in claim 12 in view of claim 14 of US 10026408 discussed above also supports these claims.
Claim 8, and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 in view of claim 14 of U.S. Patent No. 10347261. 
Regarding claim 8: claim 2 of US 10347261 teaches most of claimed limitations recited in claim 8 of the current application except the concept of receiving and utilizing “L auxiliary signals” in decoding process.
Claim 4 of the same patent provide the steps of receiving and utilizing “L auxiliary signals” in combination with the recite “M downmix signals and matrix elements of reconstruction matrix” to decoding audio scene.
	It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify claim 2 in view of claim 4 to utilize all “L auxiliary signals”, “M downmix signals”, and “matrix elements of the reconstruction matrix” to generate “N audio signals/audio objects” in decoding process. The motivation is to generate a decoded “N audio signals” for a higher quality  audio playback of an audio scene.
Regarding claim 14: this claim is the corresponding decoding apparatus of the method claim 8. Similar to the discussion regarding claim 8 above, apparatus in claim 10 in view of apparatus in claim 12 of US 10347261 supports this apparatus claim.
Regarding claim 13: this claim is the corresponding non-transitory computer-readable medium of the method claim 8. Therefore, the decoding method disclosed in claim 2 in view of claim 4 of US 10347261 discussed above also supports this claim.
Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10726853 in view of claim 2 of U.S. Patent No. 10026408. 
Regarding claims 8-13: claims 1-7 of US 10726853 teaches most of claimed limitations recited in claims 8-13 of the current application except the limitation “the M downmix signals are arranged in a first portion of the bit stream using a first format and the matrix elements are arranged in a second field of the bit stream using a second format”.
Claim 2 of US 10026408 also teaches some of recited limitations of claims 8-13 plus “the M downmix signals are arranged in a first portion of the bit stream using a first format and the matrix elements are arranged in a second field of the bit stream using a second format”.
	It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify claims 1-7 of US 10726853 in view of claim 2 of US 10026408. The motivation is to provide more details regarding the format structure of the corresponding encoded bitstream so that persons of skilled in the art understand more about the invention.
Regarding claim 14: this claim is the corresponding computing apparatus of the method claim 8. Therefore, the decoding method disclosed in claim 1 of US 10726853  in view of claim 2 of US 10026408 discussed above also supports this claim.
Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-8 in view of claim 4 of U.S. Patent No. 11315577.
Regarding claims 8-12: claims 1-3 and 5-8 of US 11315577 teaches most of claimed limitations recited in claims 8-12 of the current application except the limitation “the M downmix signals are arranged in a first portion of the bit stream using a first format and the matrix elements are arranged in a second field of the bit stream using a second format”.
Claim 4 of the same patent also teaches some of recited limitations of claims 8-12 plus “the M downmix signals are arranged in a first portion of the bit stream using a first format and the matrix elements are arranged in a second field of the bit stream using a second format”.
	It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify claims 1-3 and 5-8 in view of claim 4 of US 11315577. The motivation is to provide more details regarding the format structure of the corresponding encoded bitstream so that persons of skilled in the art understand more about the invention.
Regarding claim 14: this claim is the corresponding decoding apparatus of the method claim 8. Similar to the discussion regarding claim 8 above, apparatus in claim 10 in view of apparatus in claim 13 of US 11315577 supports the apparatus in claim 14 of the current application.
Regarding claim 13: this claim is the corresponding non-transitory computer-readable medium of the method claim 8. Therefore, the decoding method disclosed in claim 1 in view of claim 4 of US 11315577 discussed above also supports this claim.
Allowable Subject Matter
Claims 8-14 are allowed if the Double Patenting rejections discussed above addressed persuasively.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 8: the prior art fails to disclose a specific method for decoding an audio scene represented by N audio signals, the method comprising: 
	5receiving a bit stream comprising L auxiliary signals, M downmix signals and matrix elements of a reconstruction matrix; 
	generating the reconstruction matrix using the matrix elements; and 
	10reconstructing the N audio signals from the M downmix signals and the L auxiliary signals using the reconstruction matrix, wherein approximations of the N audio signals are obtained as linear combinations of the M downmix signals with the matrix elements of the reconstruction matrix as coefficients in the linear combinations.
	Furthermore, the combination of above limitations with the rest of the recited limitation in claim 1 causes the claim invention distinguishing from the prior art.
Regarding independent claims 13 and 14: these claims are the corresponding non-transitory computer-readable medium and the corresponding apparatus of the method claim 8 and are allowed under the same reasons that applied to claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654